NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JAN 04 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 08-50317

               Plaintiff - Appellee,              D.C. No. 5:07-cr-00167-VAP

  v.
                                                  MEMORANDUM *
EUSEBIO JIMENEZ-GARCIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Eusebio Jimenez-Garcia appeals from the 84-month sentence imposed

following his conviction for illegal reentry after deportation, in violation of

8 U.S.C. §1326. We have jurisdiction under 28 U.S.C. § 1291. We affirm, but

remand to correct the judgment.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jimenez-Garcia contends that his sentence within the Guidelines range is

substantively unreasonable because, among other reasons, the district court focused

too heavily on his criminal history. The district court did not procedurally err. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). Moreover, in

light of the totality of the circumstances, the sentence is substantively reasonable.

See id.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to section 1326(b)(2). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to section 1326(b)).

      AFFIRMED; REMANDED to correct judgment.




                                            2                                    08-50317